CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF CYCLONE URANIUM CORPORATIONPURSUANT TO 18 U.S.C. SECTION1350 Pursuant to 18 U.S.C. Section1350 and in connection with the accompanying report on Form10-Q for the quarter ended July 31, 2014 that is being filed concurrently with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned officer of Cyclone Uranium Corporation (the "Company") hereby certifies that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. 9/22/2014 /s/ James G. Baughman James G. BaughmanChief Executive and acting Chief Financial Officer
